I do not subscribe to the English rule that,
"The bringing of an ordinary action, however maliciously, and however great the want of reasonable and probable cause, will not support a subsequent action for malicious prosecution." QuartzHill Consol. Gold Min. Co. v. Eyre, L.R. 11 (Q.B. Div.) 674, 52 L.J., Q.B. (N.S.) 488.
In my opinion, the just rule is that a wrong act done intentionally, without legal justification, constitutes such malice in instituting a civil action as will support an action for malicious prosecution, when there is an interference with person or property.
The motion for judgment on the pleadings admits to be true the allegations that the respondents, as the result of a conspiracy between them, maliciously and without probable cause instituted a civil action against appellant, and thereby seized the property of appellant, with resulting damage to the appellant. I am of the view that the complaint stated facts sufficient to constitute a cause of action against the respondents.
"In some cases it has been held that an action may be maintained for the malicious institution, without probable cause, of any civil suit which has terminated in favor of the defendant, but the English authorities do not justify this statement, and there is much good reason in what has been said in a Pennsylvania case, that `if the person be not arrested, or his property seized, it is unimportant how futile and unfounded the *Page 462 
action might be; as the plaintiff, in consideration of law, is punished by the payment of costs.' If every suit may be retried on an allegation of malice, the evils would be intolerable, and the malice in each subsequent suit would be likely to be greater than in the first.
"Since the second edition was published this question has been much litigated and many learned opinions on the subject have been handed down, with the result that now the preponderance of authority seems to be in favor of the right to maintain the action. The reasons in support of the action are thus given in one of the cases referred to: One who maliciously sets in motion the formidable machinery of the courts to harass and oppress his neighbor `abuses the process of the law intended for parties who act in good faith, and his offense is of the same character, and only less in degree, with that of one who accompanies such an action with the seizure of the person or the property of the defendant. To refuse a remedy for the wrong in either case would violate the well-recognized rule of the common law that no injury, improperly inflicted, should go unredressed. The spirit of this rule, if not its letter, requires the courts, in every case where they find that one, in bad faith, has prostituted their process to gratify his malice, to afford the party so wronged personal redress for the damages sustained by him, when this is found to be in excess of the taxable costs of the suit. It is held that the want of probable cause must be very palpable and that greater latitude in the doctrine of reasonable cause must be exercised in such cases than would be permissible in an action for maliciously prosecuting a criminal case.
"On the other hand, a number of courts hold that an action will not lie for the malicious prosecution of a civil suit when there is no interference with person or property. The reasons in support of this view are well stated by the supreme court of Illinois, which says: `Those, who favor the doctrine that courts ought to permit suits of this character to be brought and prosecuted, urge in support of it the common law maxim, that for every wrong the law furnishes a remedy. It *Page 463 
is said that, when a civil suit is maliciously prosecuted without probable cause, the defendant undergoes expenses, and suffers injury from loss of time, and often from loss of credit; and that these wrongs he must endure without a remedy, if he cannot bring suit for damages for the prosecution of such malicious action. On the other hand, it must be remembered that the courts are open to every citizen; and every man has a right to come into a court of justice and claim what he deems to be his right without fear of being prosecuted for heavy damages. If such actions are allowed, it might oftentimes happen that an honest suitor would be deterred from ascertaining his legal rights through fear of being obliged to defend a subsequent suit, charging him with malicious prosecution.' `Those, who favor this species of action, also claim that, if the courts refuse to allow such actions to be maintained, litigation will be encouraged, and causeless and unfounded civil suits will be apt to be brought. On the contrary, the danger is that litigation will be promoted and encouraged by permitting such suits as the present action to be brought. This is so, because the conclusion of one suit would be but the beginning of another. A defendant who had secured a favorable result in the suit against him, would be tempted to bring another suit for the purpose of showing, that there had been malice and want of probable cause in the prosecution of the first suit which he had won. Litigation would thus become interminable. Every unsuccessful action would be apt to be followed by another, alleging malice in the prosecution of the former action. There would thus be substantially a trial of every lawsuit twice instead of once, because in order to show that the first suit was malicious, and without probable cause, it would be necessary to go over again the material facts that had been developed by the proof in such suit." 1 Cooley on Torts (3d ed.), p. 349.
"An action for maliciously putting the law in motion lies in all cases where there is a concurrence of the following elements: (1) The commencement or continuance of an original criminal or civil judicial proceeding. (2) Its legal causation by the present defendant *Page 464 
against plaintiff who was defendant in the original proceeding. (3) Its bona fide termination in favor of the present plaintiff. (4) The absence of probable cause for such proceeding. (5) The presence of malice therein. (6) Damage conforming to legal standards resulting to plaintiff. If anyone of these elements is lacking, the result is fatal to the action." 38 C.J., 386.